Citation Nr: 0910996	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to March 14, 2006. 

5.  Entitlement to a rating in excess of 70 percent for PTSD 
from March 14, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to 
October 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003, March 2004, and May 2005 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that there have been several other issues in 
which the Veteran's notice of disagreements that were 
received in June 2003 and April 2004 initiated appeals 
(entitlement to service connection for chloracne; polyps and 
cysts; and sleep disability).  However, the Veteran did not 
perfect appeal for these issues.  

The Board further notes that several other issues have been 
withdrawn by the Veteran.  Although the Veteran perfected 
appeal for entitlement to service connection for jungle rot 
and fungus rot, and liver disability in July 2004, the 
Veteran withdrew his claims in a statement received in May 
2006.  The Board further notes that the Veteran also 
perfected appeal for entitlement to service connection for 
burn residuals of the left arm and forearm, but by statement 
received in November 2007, the Veteran withdrew these claims.  
Additionally, the Veteran's notice of disagreement received 
in May 2005 initiated an appeal for skin disability to 
include fungal infection due to exposure to Agent Orange, in 
a statement received in March 2006, the Veteran withdrew his 
claims.  

With regard to the PTSD rating issue, the RO has assigned a 
70 percent rating, effective March 14, 2006.  However, the 
Veteran argues that the 70 percent rating should also be 
assigned for the period prior to that date instead of the 30 
percent rating assigned by the RO prior to March 14, 2006.

The Board also notes that although the appeal also originally 
included the issue of service connection to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU), this benefit was 
granted by rating decision in April 2006 and is therefore no 
longer in appellate status.	


FINDINGS OF FACT

1.  GERD was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is GERD otherwise 
related to such service or the Veteran's service-connected 
PTSD.

2.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.

3.  Tinnitus was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service.

4.  Prior to March 14, 2006, the Veteran's PTSD was 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, and chronic sleep impairment, but 
without memory loss; there was no impairment of thought 
process or communication and no impairment of impulse control 
or judgment.

5.  At no time during the period covered by the appeal has 
the Veteran's PTSD disability picture more nearly 
approximated total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service, not is 
GERD proximately due to or aggravated by the Veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2008).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  The criteria for a rating in excess of 30 percent for 
PTSD prior to March 14, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110; 38 C.F.R. §§ 3.400, 4.7, 4.130, 
Diagnostic Code 9411 (2008).  

5.  The criteria for a 100 percent rating for PTSD from March 
14, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110; 38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the Veteran's service connection claims, the RO 
provided the appellant pre-adjudication notice by letters 
dated in October 2002 (for hearing loss), July 2003 (for 
GERD), and June 2004 (for tinnitus).  The October 2002 and 
July 2003 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  
                                                                           
The RO provided the appellant with notice in November 2008, 
subsequent to the April 2003, March 2004, and May 2005 
adjudication.  The November 2008 notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  
 
While the November 2008 notice was not provided prior to the 
April 2003, March 2004, and May 2005 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  There was no subsequent readjudication 
of the claims, but in view of the fact that the claims of 
service connection are being denied, no disability rating or 
effective date will be assigned.  The Veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

Regarding the increased rating issues, it appears that he was 
afforded VCAA notice in October 2002 in connection with his 
claim of entitlement to service connection for PTSD.  The 
rating issues are therefore downstream issues.  At any rate, 
it is also readily clear from the overall communications from 
the Veteran that he has actual knowledge that the rating 
issues look to occupational and social impairment.  He has 
been fully advised of the rating criteria and his arguments 
reflect knowledge of such criteria.  Supplemental statements 
of the case also show that the rating issues have been 
readjudicated by the RO several times during this appeal.  No 
useful purpose would be served by delaying appellate review 
for additional notice regard the rating issues. 

Duty to Assist

VA has obtained service, VA and private treatment records; VA 
has also obtained Social Security Administration (SSA) 
records; assisted the Veteran in obtaining evidence; afforded 
the Veteran VA examinations in March 2003 (for PTSD), April 
2003 (for hearing loss and tinnitus), August 2003 (for GERD, 
specifically to determine whether GERD is secondary to PTSD) 
and March 2006 (for PTSD).  Although the Veteran was not 
provided a VA examination to determine whether GERD is 
directly related to service, the evidence of record does not 
contain competent evidence that the claimed disability may be 
associated with service; thus, a medical examination is not 
necessary to decide the claim.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Gastroesophageal Reflux Disease 

One of the issues before the Board involves a claim of 
entitlement to service connection for GERD, to include as due 
to PTSD.  Accordingly, the Board notes that the Court has 
also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the Veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

The Board notes that service connection on a direct basis is 
not warranted.  Service treatment records are silent for any 
complaints of, treatments for, and diagnosis of GERD.  On 
separation examination in October 1969, GERD was not 
indicated.  In his contemporaneous medical history, the 
Veteran did not indicate whether he had GERD.  

Post treatment records show that the Veteran was first seen 
for GERD when he was afforded a VA examination, in August 
2003, which is 34 years after service.  This lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the standards of McLendon are not met in this case as the 
evidence of records fails to indicate that GERD, first 
reported many years post service, had its onset in service or 
is otherwise related thereto.

As noted previously, the Veteran is seeking service 
connection on a secondary basis.  However, as will be 
discussed below, service connection on a secondary basis is 
also not warranted. 

The Veteran was afforded a VA examination in August 2003.  
After examining the Veteran and reviewing his claims file, 
the VA noted that the question of whether GERD is related to 
PTSD is unlikely.  He continued that he could not make a 
connection between the two and explained that GERD is a 
mechanical disease in origin.  He concluded that it is not at 
least likely as not that the GERD is connected to PTSD.  The 
Board interprets this opinion which stresses that GERD is a 
mechanical disease as effectively excluding both causation 
and aggravation.  The Board notes that there is no medical 
opinion of record to the contrary.  

The Board acknowledges the Veteran's assertions that his GERD 
is secondary to his PTSD.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.

Hearing Loss and Tinnitus

Other issues before the Board involve claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and 
(b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the 
post-service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
At the time of the most recent VA examination, which was 
conducted in April 2003, audiometric testing revealed 
auditory thresholds of greater than 40 decibels for several 
of the relevant frequencies in each ear.  The only remaining 
question is whether the current hearing loss is related to 
the Veteran's service.  

Service treatment records are silent for any complaints of, 
treatments for, and diagnoses of bilateral hearing loss and 
tinnitus.  On separation examination in October 1969, 
clinical evaluation of the ears was normal.  In his 
contemporaneous medical history, the Veteran checked the 
appropriate box to deny a past/current medical history of ear 
trouble.  Further, he did not indicate whether he had 
bilateral hearing loss and tinnitus.

However, in reviewing audiological testing from December 1967 
to October 1969 when the Veteran was in service, it appears 
that test results suggest some worsening of hearing acuity.  
This is potentially significant since "if the record shows 
(a) acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for 'disability' under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes."  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993) (quoting from a brief of the VA 
Secretary).   

When the Veteran was afforded a VA audiological examination 
in April 2003, he stated that he was subjected to significant 
noise in service that would make his ears ring.  After 
examining the Veteran and his claims file, the VA examiner 
concluded that hearing loss developed following discharge 
from the service, specifically from acoustic trauma from his 
employment with a logging company.  The VA examiner continued 
that part of the Veteran's hearing loss is due to presbycusis 
and/or hereditary factors.  

The Board acknowledges that the VA examiner did not provide 
an opinion regarding whether tinnitus is related to service.  
In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Simply stated, the 
standards of McLendon are not met in this case as the 
evidence of records fails to indicate that tinnitus, first 
reported many years post service, had its onset in service or 
is otherwise related thereto.  Service records are negative 
for any pertinent complaints or findings. 
  
Additionally, post service VA treatment records show that he 
was first seen for hearing loss and tinnitus in April 2003, 
which is 34 years after service.  This lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Consequently, the one year 
presumption of service incurrence in service for 
sensorineural hearing loss is not for application. 

The Board acknowledges the Veteran's assertions that the 
currently diagnosed hearing loss and tinnitus were caused by 
in-service noise exposure.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

The Board additionally notes that the Veteran had submitted 
claims for other VA benefits based on other disabilities that 
were received in February 1994 and April 1997.  It was not 
until November 2001 and August 2004 when the Veteran's claims 
for bilateral hearing loss and tinnitus were received, 
respectively.  This suggests that the Veteran did not believe 
he had bilateral hearing loss and tinnitus related to his 
service acoustic trauma until many years after service as the 
Board believes it reasonable to assume that the Veteran would 
have included a bilateral hearing loss claim and tinnitus 
claim with his other earlier claims.  It is also significant 
that various medical reports associated with earlier claims 
for benefit did not include any complaints of bilateral 
hearing loss and tinnitus, although some of those reports 
included examination findings related to the ears.  In sum, 
there is no supporting evidence to suggest any continuity of 
bilateral hearing loss and tinnitus from service to show a 
nexus to service.   

After review of the evidence currently of record, the Board 
is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination in this case.  38 
U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claims.

II.  Entitlement to a higher rating PTSD.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as with the 
PTSD rating issue in this case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's PTSD has been rated as 30 percent disabling 
from November 6, 2001, and as 70 percent disabling from March 
14, 2006.  Certain language in communications from the 
Veteran suggest that he may be in agreement with the 70 
percent rating, but as it does not appear that he has 
expressly limited his appeal to such a 70 percent rating, the 
Board will also consider whether a 100 percent rating was 
warranted at any time. 

The Board also notes that in a statement received in May 
2006, the Veteran stated that he believed that the original 
rating of 30 percent was totally inaccurate, and thus 
believed that it was possible that the effective date should 
have been back in 2001, when he originally applied for PTSD.  
In a statement received in June 2007, the Veteran later 
stated that while it is possible that the effective date of 
the 70 percent rating should have been 2001, it is more 
likely that the effective date for the 70 percent rating 
should be in 1998 "when the VA determined that I had PTSD . 
. . and misdiagnosed it."

The Board at the outset notes that an effective date as far 
back as 1998 is not warranted.  The effective date for an 
award of service connection is governed by 38 U.S.C.A. 
§ 5110(a), which states that unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for an increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefore.  
38 U.S.C.A. § 5110(a).  The Board notes that the Veteran's 
service connection claim was received on November 6, 2001.  
The RO granted service connection for PTSD by rating decision 
in April 2003 and assigned a 30 percent rating effective 
November 6, 2001.  As noted earlier, the RO subsequently 
assigned a 70 percent rating,  effective from, March 14, 
2006.  The Veteran has indicated that he believes the 70 
percent it should apply to the period prior to that date as 
well. 

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 31 and 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant), or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school); a GAF score 
between 41 and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job); a GAF score between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).

VA treatment records show that the Veteran was seen on two 
occasions in October 2001.  On the first occasion, the 
Veteran revealed that he cried when he saw things about 
Vietnam or wars.  He complained of increasing depression, 
anxiety, night sweats, and emotional distress about the 
Middle East.  It was noted that he was presently on 
medication, which he said did not seem to be helping his 
depression as much.  It was observed that the Veteran was 
alert, oriented in three spheres, verbal but reserve and 
appropriate in conversation and affect.  The Veteran denied 
any suicidal ideation.  On a scale from 1 to 10 (with 10 
being very depressed), the Veteran rated his depression a 7.  
He reported sleeping four hours with no daytime napping.  The 
assessment was increased depression and emotional distress 
secondary to complaints of PTSD from Vietnam.

On the second occasion, the Veteran reported flashbacks and 
nightmares related to traumatic events and death of comrades 
in Vietnam.  The Veteran also reported experiencing more 
frequent bouts of depression aggravated by more frequent and 
disabling memories of the most negative aspects of his 
wartime experiences to the extent that at times for 
protracted periods, the Veteran was unable to sustain social 
relationships and avoided socializing during those periods.  
The loss of close family members served as reminders of the 
loss of comrades.  It was noted that he was consequently 
subjected to protracted grief reactions during which he is so 
unmotivated that he is unable to engage in many day-to-day 
activities or even related to immediate family members.  It 
was additionally noted that the Veteran was treated from time 
to time for depression as he had been given antidepressants.  
It was observed that he was not acutely depressed and that he 
was in good contact.  It was additionally observed that he 
was not delusional and that for the most part, the Veteran's 
judgement was unimpaired with no evidence of cognitive 
impairment.  The assessment was chronic moderately severe 
PTSD and depression.  His GAF score was 40.    

VA treatment records reflect that in May 2002, it was noted 
the Veteran's wife agreed that the Veteran's depression was 
under good control.  It was further noted that the Veteran 
had no thoughts of harming himself or others and that his 
self confidence was much better.  The assessment was PTSD 
with a 60 GAF score.  

The Veteran was seen again at the VA in November 2002 for a 
follow up appointment.  It was noted that the Veteran was 
well known at the facility since he served as a volunteer DAV 
van driver.  The Veteran complained that recent reduction in 
dosages of his medication caused a setback and his wife 
observed that he became more "emotional" since the 
reduction in doses.  It was observed that at the interview, 
the Veteran was rational, oriented, coherent with no suicidal 
ideation and homicidal ideation.  His dosages were restored.  
His GAF score was 55.    

When the Veteran was afforded a VA examination in March 2003, 
the Veteran reported that he had been with his current wife 
since 1984.  He stated that he and his wife joined the 
Veterans of Foreign Wars of the United States (VFW), attended 
its meetings, and went to local rest areas twice a month to 
give out coffee and solicit donations for veterans.  He 
further noted that he went to garage sales with his wife, 
uncle, and friend.  It was noted that after his logging 
accident in 1990, he became depressed and saw a psychiatrist, 
but he did not attempt suicide.  

On mental status examination, it was observed that the 
Veteran was casually dressed and groomed with depressed mood.  
It was further observed that his affect was restricted and 
that he was coherent without psychosis.  The Veteran was 
noted as alert and oriented in all three spheres.  It was 
noted that the Veteran had no impairment of thought process 
or communication; delusions, hallucinations, and their 
persistence; obsessive or ritualistic behavior; and other 
mood disorder, somatoform disorder, or personality disorder.  
There were no suicidal and homicidal ideations at that time.  
Eye contact and interaction in the session was deemed good.  
Orientation to person, place and time, and short term and 
long term memory were deemed intact.  Rate and flow of speech 
was described as normal.  It was noted that there were no 
discreet panic attacks and that there was chronic underlying 
depressed mood with periods of anxiety in crowds.  It was 
noted that there was no impairment of impulse control.  It 
was noted that the Veteran had delayed onset of symptoms.  

After examining the Veteran and reviewing the claims file, 
the VA examiner diagnosed PTSD.  It was observed that the 
Veteran had intrusive reminders, consequent anxiety and 
depression with resulting sleep disturbance and difficulty 
concentrating at times.  The GAF score was 55.  In the 
integrated summary and conclusions, the VA examiner noted 
that the Veteran stated that his PTSD worsened over the last 
two years.  The VA examiner continued that the Veteran 
maintains a marriage and several important relations, and he 
engages in several productive and pleasurable activities 
(volunteer driver, building model cars, fishing, going to 
garage sales, yard work, and volunteering at highway rest 
areas).  He states that since taking anti-depressant 
medication, he feels that he was "starting to do better."  

The Veteran was seen again at the VA in July 2003.  His wife 
expressed concern about the Veteran's increased irritability.  
The Veteran stated his interest in joining a PTSD group.  It 
was noted that his mood has been relatively stable.  
	
Various VA treatment records from August 2003 to October 2004 
show that the Veteran was seen for individual and group 
therapy.  August 2003 to November 2003 treatment records 
reveal that PTSD was evidenced with the Veteran "feeling 
like I am not even here and don't want to be here (sitting 
around and not wanting to do anything), getting real moody 
and snippy, thinking about Vietnam and not wanting to, 
frequent tearfulness, and worrying about insignificant 
things."  

In August 2003, the Veteran talked about his difficult 
neighbor and mother in law, and talked about how he and his 
wife grew plants.  A September 2003 record shows that the 
Veteran revealed enjoying some of his nephews.  He said that 
it was hard for him to be around others, but was able to 
volunteer and drive a VA van once a week because people on 
the van sleep most of the time.  He said that he was 
motivated to volunteer because he wants to pay the VA back 
for helping him.  

A November 2003 treatment record shows that the Veteran was 
alert and oriented with animated affect.  His mood was 
described as euthymic and his thinking was described as 
coherent.  The Veteran's speech was observed as fluent and 
his insight and judgment were noted as intact.  

Another November 2003 record shows that the Veteran attended 
a parade with his niece, nephews, sister, and wife.  Even 
though it was hard at times for the Veteran, he said he was 
glad he went to the parade.  He also stated that he went to 
the coast with two other men even though he had second 
thoughts about going.  The Veteran said that he forced 
himself to follow through on his commitment.  

A February 2004 treatment record shows that the Veteran gave 
his wife a card and took her to the coast for Valentine's 
Day.  A March 2004 treatment record shows that the Veteran's 
mood continued to be much more stable.  The Veteran revealed 
that he only cried once since his last visit when the 
President's dog died.  A May 2004 VA treatment record shows 
that his wife revealed that since the death of the Veteran's 
dog, the Veteran had been staying in bed a lot, not getting 
dressed, and sitting around the house with his head down.  It 
was noted that his isolation increased and that he did not 
want to go anywhere.  In a recent argument with his wife, he 
told her that he wished he were dead.  His alcohol 
consumption had increased.            

When the Veteran attended a group therapy session in August 
2004, he discussed quitting drinking and being sober for a 
month.  The Veteran thought his depression was better and he 
noticed that he did not want to stay in bed all day.  An 
October 2004 VA treatment record reveals that the Veteran's 
eye contact was fair and that he had a history of auditory 
hallucinating and visual hallucination when extremely sleep 
deprived and depressed.  He said that he had none in months.  
The Veteran's sleep was described as poor with difficulty 
falling asleep and frequent awakening.  Thoughts were 
described as linear and goal-directed.  The assessment was 
chronic and severe PTSD.       

VA treatment records show that the Veteran attended a group 
therapy session in January 2006 and his GAF was 35.  VA 
treatment records from March 2006 show that he attended 
another group session.  

When the Veteran was later seen on March 14, 2006 for a VA 
examination, it was noted upon mental examination that he was 
oriented to time, place, and person and was described as well 
groomed and causally dressed in clean looking clothes and 
free of body odor.  It was observed that eye contact was 
good, no unusual motor activity, and gait was normal.  Speech 
was described as clear and fluent, at a normal rate, with 
sufficient volume to be easily heard.  It was further 
observed that the Veteran was quite anxious with depression 
worse that it had been in quite a while.  Affect was noted as 
quite blunted and almost flat.  The Veteran's thought 
processes were noted as generally well organized.  The VA 
examiner observed that there was no evidence of obsessive 
thinking except for PTSD related intrusive thoughts and there 
was no indication of clearly loose associations.  The VA 
examiner further observed that there was no suggestion of 
delusions or hallucinations except for PTSD related 
flashbacks.  The Veteran reported no suicidal attempts except 
for a suicidal thought he had 10 years ago when his brothers 
passed away.  It was noted that concentration was adequate 
for simple tasks.  

In the opinion of the VA examiner, the Veteran has a severe 
case of PTSD and that the Veteran was not sufficiently 
disclosing with the last VA examiner for this to have been 
recognized.  The VA examiner stated that it was quite 
difficult for the Veteran to leave his home.  The VA examiner 
continued that the Veteran would leave his home for the 
benefit of close family members and for fellow veterans, but 
did not go out and about for his own pleasure.  It was noted 
that the Veteran is completely unable to deal with crowds and 
his distrust of others is monumental.  The VA examiner state 
that this probably contributed significantly to the Veteran's 
social isolation, and loss of his last full-time job since 
distrust generates quick anger with authority figures.  It 
was noted that the Veteran had trouble getting started doing 
things.  The VA examiner believed that this was a result of 
his depression secondary to his PTSD.  The VA examiner 
diagnosed chronic severe PTSD with a GAF score of 40.  

The Board acknowledges the VA examiner's comment from the 
March 2006 VA examination that the Veteran has a severe case 
of PTSD and that the Veteran was not sufficiently disclosing 
with the last VA examiner for this to have been recognized.  
However, the Board notes that the Veteran's claims file was 
reviewed in connection with the March 2003 examination, and 
the March 2003 examination appears to have been fully 
adequate for rating purposes.  

At any rate, the overall evidence is against a finding that 
the criteria for a rating in excess of 30 percent were met 
prior to March 14, 2006.  Prior to that date, the Veteran's 
PTSD was manifested by depressed mood and chronic sleep 
impairment, which is reflective of a 30 percent rating.  In a 
letter received in November 2002, his sister shared that he 
had nightmares that would wake him up during the night.  She 
added that he would scream and cry.  In a letter received in 
January 2006, his wife stated that for 27 years of their 
marriage, she spent many nights listening to how depressed he 
was and revealed that the Veteran had trouble sleeping.  

While the Board acknowledges that a February 2004 VA 
treatment record shows suicidal ideation in that the Veteran 
told his wife that he wished he were dead, the evidence does 
not show that the Veteran had the majority of the symptoms to 
warrant a higher rating prior to March 16, 2006.  Although 
the Veteran's affect was restricted at the time of the March 
2006 examination, there was no evidence of suicidal ideation, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  
Albeit the Veteran had depression, the record suggests that 
he was actively involved volunteering for VFW and driving VA 
vans.  Further, there was no impairment of judgment, 
impairment of memory, panic attacks more than once a week, or 
circumstantial, circumlocutory or stereotyped speech.  There 
was also evidence of spatial disorientation, and no neglect 
of personal appearance and hygiene.  A March 2003 VA 
examination shows that the Veteran was casually dressed and 
groomed.  There was also no evidence of obsessional rituals 
as noted at the March 2003 VA examination, and there was no 
evidence of impaired impulse control.  There was also no 
evidence of difficulty in adapting to stressful circumstances 
(including work or a work-like setting) since the Veteran and 
his wife attended VFW meetings, volunteered at local rest 
areas to solicit donations, and the Veteran volunteered at 
the VA driving veterans in a van.  

Further, there was no inability to establish and maintain 
effective relationships as the Veteran was still married to 
his wife, and socialized with other family members and 
friends.  Although in a letter received in November 2002, the 
Veteran's sister revealed that the Veteran became mean, an 
August 2003 VA treatment record shows that the enjoyed some 
of his nephews and a November 2003 VA treatment record shows 
that he attended a parade with several of his family members.  
It was additionally noted that he travelled to the coast with 
two others.  Although a January 2006 VA treatment record 
shows that the Veteran's GAF score was as low as 35 (which is 
indicative of some impairment in reality testing or 
communication as reflected in a 70 percent rating), overall, 
the evidence does not show a majority of the symptoms that 
would warrant a rating in excess of 30 percent rating prior 
to March 14, 2006.  The Board declines to base a 
determination solely on a GAF score when the other medical 
evidence does not support such a score.  
 
The Board does not doubt that the PTSD caused occupational 
and social impairment prior to March 14, 2006.  However, the 
totality of the evidence persuasively shows that the PTSD 
symptomatology prior to that date were for the most part 
within the regulatory criteria for a 30 percent rating.  In 
sum, the Board finds that the preponderance of the evidence 
is against a rating in excess of 30 percent prior to March 
14, 2006.  The preponderance of the evidence is also against 
entitlement to a schedular rating of 100 percent from March 
14, 2006.  Although the Veteran has been awarded a total 
rating based on individual unemployability from that date, 
the criteria for a schedular 100 percent rating are different 
than the criteria for a total rating based on individual 
unemployability due to service-connected disabilities. 




ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


